Name: COMMISSION REGULATION (EEC) No 1667/93 of 29 June 1993 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: economic analysis;  tariff policy;  plant product
 Date Published: nan

 30. 6 . 93 Official Journal of the European Communities No L 158/25 COMMISSION REGULATION (EEC) No 1667/93 of 29 June 1993 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff tural conversion rate laid down in Article 3 of that Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 20 thereof, Whereas Regulation (EEC) No 404/93 provides for specific arrangements for the importation into the Community of fresh bananas and for the discontinuation of the German quota authorizing the importation of bananas exempt from customs duty ; whereas, therefore, Annex I to Council Regulation (EEC) No 2658/87 (2), as last amended by Regulation (EEC) No 1395/93 (3), should be adapted ; Whereas Article 18 of Regulation (EEC) No 404/93 lays down the amounts to be levied on imports of fresh bananas into the Community ; whereas those amounts expressed in ecus in a legal instrument relating to the common agricultural policy within the meaning of Article 1 (a) of Council Regulation (EEC) No 3813/92 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4) are to be converted into national currency using the agricul ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Annex I to Regulation (EEC) No 2658/87 is hereby amended in accordance with the Annex to this Regula ­ tion. 2. The amendments to the subheadings of the combined nomenclature provided for in this Regulation shall be used as subdivisions to the integrated tariff of the European Communities (Taric) until they are included in the combined nomenclature in accordance with Article 12 of Regulation (EEC) No 2658/87. Article 2 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p. 1 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 137, 8 . 6 . 1993, p. 7. (4) OJ No L 387, 31 . 12. 1992, p. 1 No L 158/26 Official Journal of the European Communities 30 . 6. 93 ANNEX Rate of duty Description SupplementaryunitCN code Conventional (%) Autonomous (%) or levy (AGR) 0803 00 Bananas, including plantains, fresh or dried  fresh 0803 00 1 1 0   plantains 20 20  0803 00 19 (6) other ECU 850/ 1 000 kg/net (2)   0803 00 90 - dried 20 20  Taric code for 1993 : 0803 00 10 * 10 . (') Taric code for 1993 : 0803 00 10 * 90.' The text to footnote reference (2) is deleted and the following text inserted : '(2) The exchange rate to be applied for converting the ecu in which the customs duty is expressed into national currency shall, by deroga ­ tion from Part I, Section I , general rule C (3), of the combined nomenclature, be the agricultural conversion rate as laid down in Council Regulation (EEC) No 3813/92.'